Order entered November 9, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01041-CV

     PINGHUA LEI, JIE ZHU, AND CHIUNG YING “JOANN” CHEN, Appellants

                                             V.

 NATURAL POLYMER INTERNATIONAL CORPORATION AND NPIC SHANGHAI
                       CO., LTD., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01725-2018

                                         ORDER
       Before the Court is appellees’ November 7, 2018 unopposed motion for a four-day

extension to file their brief. We GRANT the motion and ORDER the brief be filed no later than

November 30, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE